J-S28032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 TONY CRUZ                                :
                                          :
                    Appellant             :   No. 2078 MDA 2019

     Appeal from the Judgment of Sentence Entered November 4, 2019
             in the Court of Common Pleas of Lancaster County
           Criminal Division at No(s): CP-36-CR-0001341-2019

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 TONY CRUZ                                :
                                          :
                    Appellant             :   No. 2079 MDA 2019

     Appeal from the Judgment of Sentence Entered November 4, 2019
             in the Court of Common Pleas of Lancaster County
           Criminal Division at No(s): CP-36-CR-0002370-2019

BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                    FILED SEPTEMBER 08, 2020

      Tony Cruz (“Cruz”) appeals from the judgment of sentence entered

following his convictions of three counts of rape, four counts of incest, and

one count each of rape of a child, incest of a minor, indecent assault – person

less than 13 years of age, unlawful contact with a minor, corruption of minors,
J-S28032-20


indecent exposure, and involuntary deviate sexual assault.1 We affirm in part

and vacate in part.

        In 2019, Cruz was arrested and charged with rape of a child and other

related charges, at two separate docket numbers, following allegations that

he had sexually abused several of                his daughters and nieces from

approximately 1984 to 1995, and from 2000 to 2004.              The cases were

consolidated for trial. Following a jury trial, Cruz was convicted of the above-

referenced crimes. The trial court deferred sentencing for the preparation of

a pre-sentence investigation report.             On November 4, 2019, Cruz was

sentenced to an aggregate term of 26 to 68 years in prison.          During the

sentencing hearing, the trial court informed Cruz of his registration

requirements under the Sex Offender Registration and Notification Act.2

Additionally, the trial court ordered Cruz to have “absolutely no contact” with

the victims or their families (hereinafter, the “No-Contact Provision”). N.T.

(Sentencing), 11/4/19, at 40.

        Cruz filed a timely post-sentence Motion on November 13, 2019, and

the trial court denied his Motion on November 18, 2019. Cruz filed two timely

Notices of Appeal, one at each docket number, and a court-ordered Pa.R.A.P.

1925(b) Concise Statement.


____________________________________________


1 See 18 Pa.C.S.A. §§ 3123(a)(1), 4302(a), (b)(2), 3121(c), 3126(a)(7),
6318(a)(1), 6301(a)(1), 3172(a), and 3123(a).

2   42 Pa.C.S.A. §§ 9799.51-9799.75.

                                           -2-
J-S28032-20


        On appeal, Cruz raises the following issue: “Did the trial court err in

imposing a condition of no contact with the victims and their families, where

the [trial] court had no jurisdiction to impose this condition, either as a

condition of incarceration or as a condition of state parole?” Brief for Appellant

at 8.

        Cruz argues that the trial court’s imposition of the No-Contact Provision

exceeded its jurisdiction, as such a condition would be within the exclusive

authority of either the Pennsylvania Department of Corrections (the “DOC”)

or the Pennsylvania Board of Probation and Parole (the “Board”). Id. at 13.

Cruz relies on DOC regulations that prohibit inmates from corresponding with

their victims or a victim’s immediate family members, as well as the DOC’s

prohibition on inmates initiating telephone calls to a victim of their crime. Id.

at 14-15. Cruz implores us to vacate the portion of the trial court’s sentence

that prohibits him from contacting the victims or their families. Id. at 15.

        Cruz challenges the authority of the trial court to impose the No-Contact

Provision as part of his sentence.        “The issue of whether the trial court

possessed the authority to impose a particular sentence implicates the legality

of the sentence.” Commonwealth v. Mears, 972 A.2d 1210, 1211 n.1 (Pa.

Super. 2009).

        The scope and standard of review applied to determine the legality
        of a sentence are well established. If no statutory authorization
        exists for a particular sentence, that sentence is illegal and subject
        to correction. An illegal sentence must be vacated. In evaluating
        a trial court’s application of a statute, our standard of review is


                                        -3-
J-S28032-20


      plenary and is limited to determining whether the trial court
      committed an error of law.

Commonwealth v. Leverette, 911 A.2d 998, 1001-02 (Pa. Super. 2006)

(internal citations omitted).

      “[I]t is well settled that the [Board] has exclusive authority to determine

parole when the offender is sentenced to a maximum term of imprisonment

of two or more years[.]” Commonwealth v. Camps, 772 A.2d 70, 74 (Pa.

Super. 2001); see also 61 Pa.C.S.A. § 6132(a). As a result, the Board has

the sole authority to determine the conditions of parole, and “any condition

the sentencing court purport[s] to impose … is advisory only.” Mears, 972

A.2d at 1212; see also Commonwealth v. Coulverson, 34 A.3d 135, 142-

43 (Pa. Super. 2011) (concluding that the trial court’s imposition of a provision

restricting the defendant from contacting the victims of his crime upon his

release on parole was outside of the authority of the trial court); 16 Pa.C.S.A.

§ 6134(b) (providing that a sentencing court may make a recommendation to

the Board concerning the person sentenced, and that any recommendation

“respecting the parole or terms of parole of a person shall be advisory only.”).

      During the sentencing hearing, the trial court did not specify whether it

intended for the No-Contact Provision to apply during Cruz’s prison term, as

a condition of parole, or both. See N.T. (Sentencing), 11/4/19, at 40. In its

Pa.R.A.P. 1925(a) Opinion, the trial court indicates that it imposed the No-




                                      -4-
J-S28032-20


Contact provision during Cruz’s prison term.3          Pa.R.A.P. 1925(a) Opinion,

1/24/20, at 3. Additionally, the trial court acknowledges that the No-Contact

Provision “should be read as advisory only upon parole.” Id.

       Regarding the imposition of the No-Contact Provision for the duration of

Cruz’s prison term, the trial court did not identify, nor can we can find any

statutory or other legal authority, to support the trial court’s imposition of the

No-Contact Provision as a special condition of Cruz’s prison sentence.         We

emphasize that “[i]f no statutory authorization exists for a particular sentence,

that sentence is illegal and subject to correction.” Mears, 972 A.2d at 1211.

       Further, because Cruz was sentenced to a maximum term of more than

two years in prison, if Cruz is granted parole, the Board will possess the sole

authority to determine the conditions of his parole. Id. at 1212; Coulverson,

supra. Thus, to the extent that the No-Contact Provision was imposed as a

condition of Cruz’s future parole, the trial court exceeded its authority in

including it in its sentencing scheme, and we must vacate the No-Contact

Provision in that regard. Mears, supra.          Because Cruz’s aggregate sentence

has not been disturbed, we need not remand to the trial court for re-

sentencing. See Commonwealth v. Henderson, 938 A.2d 1063, 1068 (Pa.

Super. 2007) (holding that remanding for re-sentencing is not necessary when



____________________________________________


3We observe that on the last page of the Sentencing Order, titled “Sentencing
Conditions Order,” the trial court indicated that the No-Contact Provision was
a condition of Cruz’s sentence. Sentencing Order, 11/4/19, at 3.

                                           -5-
J-S28032-20


an appeals court vacates a portion of a judgment of sentence, but the

aggregate sentence remains identical).    The remainder of Cruz’s sentence,

which he has not challenged on appeal, is otherwise affirmed.

      Judgment of sentence affirmed in part and vacated in part. Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/08/2020




                                    -6-